      Case 7:19-cv-00411 Document 23 Filed on 01/08/20 in TXSD Page 1 of 1
                                                                                         United States District Court
                                                                                           Southern District of Texas

                                                                                              ENTERED
                               UNITED STATES DISTRICT COURT                                 January 08, 2020
                                SOUTHERN DISTRICT OF TEXAS                                 David J. Bradley, Clerk
                                    MCALLEN DIVISION

NORTH AMERICAN BUTTERFLY                             §
ASSOCIATION DBA NATIONAL                             §
BUTTERFLY CENTER, et al,                             §
                                                     §
             Plaintiffs,                             §
VS.                                                  § CIVIL ACTION NO. 7:19-CV-00411
                                                     §
NEUHAUS & SONS, LLC, et al,                          §
                                                     §
             Defendants.                             §

                                   ORDER STRIKING DOCUMENT

        The Clerk has noted the filing of Victor V. Vicinaiz’s Motion for Leave to Appear for

Attorney of Record (D.E. # 22); however, it is deficient as checked. (L.R. refers to the Local

Rules of this District.)

        1.        __       Document is not signed. (L.R.11.3)

        2.        __       Document does not comply with L.R.11.3.A

        3.        __       Caption of the document is incomplete. (L.R.10.1)

       4.         __       No certificate of service or explanation why service is not required.
(L.R.5.3).

        5.        _X_      Motion does not comply with L.R.7
                  a.       _X_ No statement of opposition or non-opposition. (L.R.7.1.D(2)).
                  b.       _X_ No statement of conference between counsel. (L.R.7.1.D(1)).
                  c.       __    No separate proposed order attached. (L.R. 7.1C).

The document is stricken from the record.

        SO ORDERED this 8th day of January, 2020, at McAllen, Texas.


                                                     ___________________________________
                                                     Randy Crane
                                                     United States District Judge
1/1
